Citation Nr: 1109568	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-19 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Prior to November 14, 2007, entitlement to a rating higher than 10 percent for the Veteran's service-connected osteoarthritis of the left hip.

2.  Since January 1, 2009, entitlement to a rating higher than 30 percent for the Veteran's service-connected left hip disability, status post total left hip replacement.

3.  Entitlement to a total rating based on individual unemployability due to the Veteran's service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to October 1985, and from November 2000 to May 2004.  

The increased rating claims come before the Board of Veterans' Appeals (Board) on appeal from July 2007, July 2008, and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The July 2007 rating decision denied a rating higher than 10 percent for the Veteran's service-connected osteoarthritis of the left hip.  In July 2008, the RO assigned a temporary total rating for the Veteran's total left hip replacement, effective November 14, 2007, and a 30 percent rating was assigned from January 1, 2009.  The February 2009 decision continued the 30 percent rating assigned since January 1, 2009.

The TDIU claim was added to the Veteran's appeal by the Board in September 2010 under Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2010 the Board remanded the matters for additional development.  That development having been completed, the claims have been returned to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  Prior to November 14, 2007, the Veteran's service-connected osteoarthritis of the left hip was not manifested by flexion of the thigh limited to 30 degrees or anklyosis of the hip joint.

2.  Since January 1, 2009, the Veteran's service-connected left hip disability, status post total left hip replacement, has not been manifested by anklyosis, flexion of the thigh limited to 10 degrees, or moderately severe or worse surgical residuals of weakness, pain, or limitation of motion.

3.  The Veteran's combined disability evaluation is 40 percent.

4.  The competent, probative, and credible evidence shows that the Veteran is not precluded from substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Prior to November 14, 2007, the criteria for a rating in excess of 10 percent for the Veteran's service-connected osteoarthritis of the left hip is not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5054, 5250, 5251, 5252 (2010).

2.  Since January 1, 2009, the criteria for a rating in excess of 30 percent for the Veteran's service-connected left hip disability, status post total left hip replacement, is not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, DCs 5003, 5054, 5250, 5251, 5252 (2010).

3.  The criteria for the assignment of a TDIU, including on the basis of an extraschedular consideration, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regards to the increased rating claims, the Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in February 2007, May 2007, and February 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his increased rating claims, and an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

It equally deserves mentioning that the RO issued the VCAA notice letters prior to initially adjudicating the Veteran's claims in July 2007, July 2008, and February 2009, the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

In regards to the TDIU claim, the Board, in its September 2010 remand, added this claim to the Veteran's appeal based on the Veteran's statements of unemployability due to his service-connected left hip disability.  Since the TDIU claim was added to the Veteran's appeal, the Veteran has not been provided with VCAA notice regarding the requirements for establishing a TDIU claim.  However, since the TDIU claim stems from the increased rating claims, the Board finds that the TDIU claim is included in the left hip disability claims.  Thus, the original VCAA notices for the increased rating claims for the Veteran's left hip disability satisfy the notice requirements for the TDIU claim.  
For all of these reasons, the Board concludes that the appeals may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its September 2010 remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's VA treatment records since January 2008, scheduling the Veteran for another VA examination, and then readjudicating his claims in a Supplemental Statement of the Case (SSOC).  All of these actions were completed by the Appeals Management Center (AMC).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent decision of the United States Court of Appeals for Veterans Claims (Court), however, has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed - so, here, January 19, 2006, until VA makes a final decision on the claim.  See Hart, 21 Vet. App. at 505. See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case presents an unusual or exceptional disability picture with such related factors as marked interference with employment or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

The Veteran is currently in receipt of a 10 percent disability rating prior to November 14, 2007, and a 30 percent disability rating since January 1, 2009, for his left hip disability.  Throughout the appeal, the Veteran has been rated under DCs 5003 and 5252.  Following his left hip replacement in November 2007, the Veteran was subsequently rated under DC 5054.  38 C.F.R. § 4.71a.  The Board will consider all three codes in its decision.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint involved - which, here, is DCs 5250, 5251, and 5252.  38 C.F.R.
§ 4.71a.
  
DC 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated as 60 percent disabling.  Intermediate ankylosis of the hip is to be rated as 70 percent disabling.  Extremely unfavorable ankylosis, with the foot not reaching the ground and crutches necessitated, is to be rated as 90 percent disabling and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.

DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  10 percent is the maximum schedular rating available under DC 5251.  38 C.F.R. § 4.71a.

DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is warranted for flexion of the thigh that is limited to 45 degrees.  A 20 percent rating is warranted for flexion of the thigh that is limited to 30 degrees.  A 30 percent rating is warranted for flexion of the thigh that is limited to 20 degrees.  A 40 percent rating is warranted for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

DC 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 50 percent rating may be assigned following implantation of prosthesis, with moderately severe residuals of weakness, pain, or limitation of motion.  The minimum rating assignable following implantation of prosthesis is 30 percent.  38 C.F.R. § 4.71a.

In cases of functional impairment, evaluations are to be based upon lack of usefulness.  Adequate consideration of functional impairment, including impairment from painful motion, weakness, fatigability, and incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995). See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board will initially consider the Veteran's 10 percent rating that is in effect prior to November 14, 2007.  

At the February 2007 VA examination, the Veteran's flexion of his left thigh was limited to 120 degrees with pain (normal is 125 degrees).  His extension of the left thigh was limited to 25 degrees with pain (normal is 30 degrees).  The Veteran's left hip was not anklyosed.  The VA examiner determined that the Veteran's joint function was additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use.  The VA outpatient treatment records do not provide contrary results.  

Applying the above criteria to the facts of this case, the Board finds that the Veteran is not entitled to a higher rating of 20 percent for his left hip disability prior to November 14, 2007.  The evidence of record does not establish that the Veteran's left hip disability was manifested by anklyosis or by flexion of the thigh that is limited to 30 degrees - the requirements for the next higher rating of 20 percent.  38 C.F.R. § 4.71a, DCs 5003, 5250, 5252.  Further, the Veteran is already in receipt of the maximum 10 percent schedular rating under DC 5251.  38 C.F.R. § 4.71a.  Additionally, the Veteran does not meet the requirements for the minimum 30 percent rating provided under DC 5054 because the Veteran did not have the hip replacement surgery until November 14, 2007 (i.e., subsequent to the period at issue).  38 C.F.R. § 4.71a.

The Board also finds that a disability rating higher than 10 percent is not warranted on the basis of functional loss due to the other factors discussed in DeLuca - namely, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-08.  The Veteran does not have sufficient limitation of motion in his left hip, on either flexion or extension, and even considering his pain, to warrant the minimum compensable rating of 10 percent under DCs 5251 and 5252.  38 C.F.R. § 4.71a.  More specifically, there is no additional uncompensated limitation of motion that can provide a basis for an even higher rating based on pain.  Therefore, his current 10 percent rating is the means of compensating him for the additional impairment - including additional limitation of motion, from his chronic pain due to the degenerative changes in this hip.  Thus, he is already receiving the appropriate amount of compensation for the DeLuca factors.  8 Vet. App. at 204-08.

The Board will now consider the Veteran's 30 percent rating that is in effect since January 1, 2009.  

In January 2009, the Veteran was afforded a VA examination.  The Veteran reported an aching sensation and a slight limp in the left hip when he awakes in the morning.  The Veteran stated that after he exercises the hip for a few minutes, the aching sensation and limp goes away, and then he does not have any symptoms in the hip for the rest of the day.  The Veteran indicated that he takes Motrin medication, which helps.  The Veteran reported flare-ups only when he climbs several stairs or walks on elevated ground, so the Veteran avoids these activities.  The Veteran stated that he does not run anymore.  Besides these daily activities, the Veteran stated that his left hip disability does not affect his daily activities.  The Veteran did not use a brace or a cane.  The Veteran's ranges of motion of his left hip were: flexion limited to 125 degrees (normal), extension limited to 30 degrees (normal), adduction limited to 25 degrees (normal), abduction limited to 45 degrees (normal), external rotation limited to 60 degrees (normal), and internal rotation limited to 40 degrees (normal).  The Veteran's left hip was not anklyosed.  The Veteran did not have tenderness or subluxation of the joint.  The VA examiner diagnosed the Veteran with a postoperative left hip replacement.  The VA examiner, following a physical examination of the Veteran, determined that the Veteran's left hip disability does not affect his employment.  Specifically, the VA examiner concluded that the Veteran has not been limited in his study of martial arts, as he has attained a black belt in kung fu.  

In October 2010, the Veteran was afforded another VA examination.  The Veteran reported occasional aching in his left hip.  He indicated that he occasionally takes pain medication.  The Veteran stated that he does not run or perform impact activities.  The Veteran indicated that he still participates in martial arts for exercise, but he does not perform the kicks.  The Veteran reported no flare-ups or incapacitating episodes.  The Veteran also indicated that his left hip disability does not limit his employment or his activities of daily living.  The Veteran did not use a brace or cane.  The Veteran's ranges of motion of his left hip were: flexion limited to 95 degrees (normal is 125 degrees), extension limited to 5 degrees (normal is 30 degrees), adduction limited to 20 degrees (normal is 25 degrees), abduction limited to 40 degrees (normal is 45 degrees), and external rotation limited to 30 degrees (normal is 60 degrees).  The Veteran's left hip was not anklyosed.  The Veteran had full motor function of all of the muscles surrounding his hip.  The VA examiner diagnosed the Veteran with a "stable" total left hip arthroplasty.  The VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's left hip disability moderately limits his ability to perform karate, but the Veteran is still able to maintain gainful employment.

The VA outpatient treatment records do not provide contrary results.  

Applying the above criteria to the facts of this case, the Board finds that the Veteran is not entitled to a higher rating of 40 percent for his left hip disability since January 1, 2009.  The evidence of record does not establish that the Veteran's left hip disability was manifested by anklyosis, flexion of the thigh that is limited to 10 degrees, or moderately severe surgical residuals of weakness, pain, or limitation of motion - the requirements for the next higher rating.  Specifically, the Veteran's ranges of motion were normal at the time of the January 2009 VA examination and only slightly below normal at the October 2010 examination.  Further, the October 2010 VA examiner determined that the Veteran's left hip disability only moderately limits his ability to perform karate, but that the Veteran is still able to maintain gainful employment, and no examiner has described symptoms consistent with markedly severe weakness or noted that the Veteran was required to use crutches.  DC 5054.  Additionally, the January 2009 and October 2010 VA examiners determined that the Veteran did not have pain, weakness, or fatigue following repetitive range of motion testing.  DeLuca, 8 Vet. App. at 206.  38 C.F.R. § 4.71a, DCs 5003, 5250, 5252, 5054.  Finally, the Veteran is already in receipt of a rating that exceeds the maximum 10 percent schedular rating available under DC 5251.  38 C.F.R. § 4.71a.  

The Board has further considered the applicability of additional DCs for the Veteran's left hip, but finds that none are applicable.  Specifically, DCs 5254 and 5255 require flail joint, fracture, malunion, or nonunion in the hip.  38 C.F.R. § 4.71a.  There is no suggestion of these symptoms in the evidence of record during either period on appeal.  

The Veteran's lay testimony concerning the severity of his left hip disability is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

The Veteran's left hip disability has never met the requirements for a higher rating since one year prior to filing his January 2007 claim for an increased rating, so the Board can not "stage" his ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claims - in turn meaning there is no reasonable doubt to resolve in his favor and his claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Evaluation for Increased Rating Claims

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the 
Veteran's service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause impairment in his occupational functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describes the effects of his disability.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, as the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, itself, is recognition that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular rating schedule.  With the exception of his hip replacement surgery (for which the Veteran is already in receipt of  a temporary total disability rating), all of the evaluation and treatment he has received for his left hip disability has been on an outpatient basis, not as an inpatient.  The January 2009 VA examiner, following a physical examination of the Veteran, determined that the Veteran's left hip disability does not affect his employment.  Specifically, the VA examiner concluded that the Veteran has not been limited in his study of martial arts, as he has attained a black belt in kung fu.  Further, the October 2010 VA examiner, following a physical examination of the Veteran and a review of the Veteran's claims file, determined that the Veteran's service-connected left hip disability moderately limits his ability to perform karate, but that the Veteran is still able to maintain gainful employment.  Thus, the Board finds that extraschedular consideration is not warranted in this circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Claim

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60 percent disabling, or, if more than one disability, at least one disability is rated as at least 40 percent disabling and the Veteran has a combined rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).
The Veteran is currently service-connected for the following disabilities: (1) status post total left hip replacement, currently rated as 30 percent disabling; (2) right shoulder bursitis, currently rated as 10 percent disabling; (3) degenerative disc disease of the cervical spine with right upper extremity radiculopathy, currently rated as 10 percent disabling; (4) osteoarthritis of the right wrist, currently rated as noncompensable (0 percent); and, (5) scar of the left hip, currently rated as noncompensable (0 percent).  The Veteran has a combined 40 percent rating for his service-connected disabilities.  38 C.F.R. § 4.25, TABLE I (2010).  Under VA regulations, his combined 40 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation and Pension Service (C&P) all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extraschedular referral requires consideration of all of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Veteran's age and effects of nonservice-connected disorders, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the nonservice-connected disorders and advancing age, that would justify a TDIU.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine if there is some service-connected factor outside the norm that places the Veteran in a different position than other veterans with a 40 percent combined disability rating.  The fact that the Veteran is not employed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

In this regard, in an August 2007 statement, the Veteran disagreed with the RO's assessment of his occupational abilities due to his employment as a martial arts instructor.  The Veteran contended that he only teaches in a very limited capacity, cannot do kicks, uses a cane during class, and can only do certain kinds of exercises like push-ups, crunches, and hand technique demonstrations.  He asserted that he cannot work and is living off money he saved from his active duty service.

However, in contrast to the Veteran's lay statements, the Board finds that the evidence of record establishes that the Veteran's service-connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.  

Specifically, the Veteran was afforded a VA examination in January 2009.  At this examination, the Veteran reported that he is currently employed full-time as an X-ray and Magnetic Resonance Imaging (MRI) technician.  The Veteran stated that he is also currently employed part-time as a martial arts instructor.  The VA examiner, following a physical examination of the Veteran, determined that the Veteran's left hip disability does not affect his employment.  The VA examiner also determined that the Veteran's left hip disability has not limited his study of the martial arts, as he has attained a black belt in kung fu.  

The Veteran was afforded another VA examination in October 2010.  At this examination, the Veteran reported that he is currently employed full-time as an X-ray and MRI technician.  The Veteran stated that he is also currently employed part-time as a martial arts instructor.  The VA examiner physically examined the Veteran's left hip (including the scar on his left hip), cervical spine, right wrist, and right shoulder.  The VA examiner also reviewed the Veteran's claims file.  The VA examiner determined that the Veteran's service-connected disabilities do not prevent him from maintaining gainful employment.  The VA examiner pointed out that the Veteran is currently employed full-time.  Additionally, in regards to his full-time employment as a technician, the VA examiner determined that the Veteran's service-connected disabilities have "very minimal" limitations on his employment.  The VA examiner determined that the Veteran's limitations mainly involve repetitive lifting and prolonged standing.  In regards to the Veteran's part-time employment as a martial arts instructor, the VA examiner determined that the Veteran's service-connected cervical spine disability, left hip disability, and right shoulder disability moderately limit the Veteran's ability to teach and perform the required movements.  

There are no medical opinions to the contrary in the claims file.

In short, the Veteran's service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  His nonservice-connected disorders may not be considered in determining his eligibility for referral for extraschedular consideration.  There is no medical evidence of record to suggest, even when considering his limitations and exacerbations, that some factor exists that takes his case outside the realm of the usual so as to render impracticable his 40 percent schedular rating.  The Veteran's 40 percent rating contemplates loss of working time due to exacerbations.  See 38 C.F.R. §§ 3.321(b), 4.1. 

The Veteran's lay testimony concerning the cause of his unemployability is also unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95; Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310. See also 38 C.F.R. § 3.159(a)(2); Rucker, 10 Vet. App. at 67; Layno, 6 Vet. App. at 469. See, too, Buchanan, 451 F.3d at 1335.

Accordingly, the Board finds that the evidence is not in equipoise on the matter of whether the Veteran is unemployable due to his service-connected disabilities.  The Board finds that the allegations of unemployability provided by the Veteran are neither persuasive nor supportable when viewed in light of the competent evidence of record.  See 38 C.F.R. § 3.159(a).  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  Thus, the Board finds that no basis exists to warrant referral of the claim to the Director of C&P for extraschedular consideration.  Bowling, 15 Vet. App. at 1.


ORDER

Prior to November 14, 2007, an evaluation in excess of 10 percent for the Veteran's service-connected osteoarthritis of the left hip is denied.

Since January 1, 2009, an evaluation in excess of 30 percent for the Veteran's service-connected left hip disability, status post total left hip replacement, is denied.

The claim for a TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


